Registration Statement No. 333 - SECURITIES AND EXCHANGE COMMISSION Washington, D.C. AMENDMENT NO. 2 FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF STAR BULK CARRIERS CORP. (Exact name of registrant as specified in its charter) Republic of the Marshall Islands (State or other jurisdiction of incorporation or organization) N/A (I.R.S. Employer Identification No.) 7, Fragoklisias Street, 2nd floor Maroussi 151 25 Athens, Greece 011-30-210-617-8400 (Address and telephone number of Registrant’s principal executive offices) Seward & Kissel LLP Attention: Gary J. Wolfe, Esq. Robert Lustrin, Esq. One Battery Park Plaza New York, New York 10004 (212) 574-1200 (Name, address and telephone number of agent for service) Copies to: Gary J. Wolfe, Esq. Robert Lustrin, Esq. Seward & Kissel LLP One Battery Park Plaza New York, New York 10004 (212) 574-1200 Approximate date of commencement of proposed sale to the public:From time to time after this registration statement becomes effective as determined by market conditions and other factors. If only securities being registered on the Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective Registration Statement for the same offering. If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered (1) Proposed Maximum Aggregate Price Per Share(2) Proposed Maximum Aggregate Offering Price(2) Amount of RegistrationFee(3) Common Shares, par value $ 0.01 per share 4,606,962 $10.18 $46,898,873.16 $1,850 (1) Includes 3,803,481 common shares which are beneficially owned by F5 Capital and 803,481 common shares reserved for issuance to TMT Co., Ltd. or its nominee pursuant to the Master Agreement by and among TMT Co., Ltd., Star Bulk Carriers Corp. and Star Maritime Acquisition Corp. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457 under the Securities Act based upon the average high and low prices of the registrant’s Common Shares on August 26, 2008 on the NASDAQ Global Market. (3) Previously paid. The Registrants hereby amend this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrants shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to completion, datedNovember 3, 2008 4,606,962 Common Shares This prospectus relates to the offer and resale by the selling stockholder identified in this prospectus of up to 4,606,962 shares of our common stock, or the Common Shares. The selling stockholder identified in this prospectus, may offer these securities or interests therein from time to time through public or private transactions at prevailing market prices, at prices related to prevailing market prices or at privately negotiated prices. Although we will incur expenses in connection with the registration of the Common Shares, we will not receive any of the proceeds from the sale of the Common Shares by the selling stockholder. Shares of our common stock and warrants to purchase shares of our common stock are listed on the NASDAQ Global Market under the symbols “SBLK” and “SBLKW,” respectively. An investment in these securities involves risks.See the section of this prospectus entitled “Risk Factors” beginning on page 8. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is , 2008 Table of Contents PROSPECTUS SUMMARY 3 RISK FACTORS 8 USE OF PROCEEDS 20 SELLING STOCKHOLDERS 21 CAPITALIZATION 22 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OFOPERATIONS 23 THE INTERNATIONAL DRY BULK SHIPPING INDUSTRY 38 PLAN OF DISTRIBUTION 49 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS 51 EXPENSES 52 ENFORCEMENT OF CIVIL LIABILITIES 53 LEGAL MATTERS 53 EXPERTS 53 WHERE YOU CAN FIND ADDITIONAL INFORMATION 54 INCORPORATION BY REFERENCE 54 INDEX TO UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS F-1 You should only rely on the information in this prospectus.We have not authorized any other person to provide you with additional or different information or to make any representations other than those contained in this prospectus.Do not rely upon any information or representations made outside of this prospectus.This prospectus is not an offer to sell, and it is not soliciting an offer to buy, (1)any securities other than our Common Shares or (2) our Common Shares in any circumstances in which our offer or solicitation is unlawful.The information contained in this prospectus may change after the date of this prospectus.Do not assume after the date of this prospectus that the information contained in this prospectus is still correct. 2 PROSPECTUS SUMMARY This section summarizes some of the key information that appears later in this prospectus.You should review carefully the risk factors and the more detailed information, the financial statements included in this registration statement and the financial information that is derived from financial statements incorporated by reference.Unless otherwise indicated, all references to currency amounts in this prospectus are to U.S. dollars and financial information presented in this prospectus and the financial information that is derived from financial statements incorporated by reference is prepared in accordance with accounting principles generally accepted in the United States.Unless the context otherwise requires, when used in this registration statement, the terms “Star Bulk,” the “Company,” “we,” “our” and “us” refer to Star Bulk Carriers Corp. and its subsidiaries. Our Company We were incorporated in the Marshall Islands on December 13, 2006as a wholly-owned subsidiary of Star Maritime Acquisition Corp., or Star Maritime.Our executive officesare located at 7, Fragoklisias Street, 2nd floor, Maroussi 151 25, Athens, Greece and our telephone number is 011-30-210-617-8400.We merged with Star
